McCLELLAN, J.
The appellant was convicted, in the mayor’s court of the city of Attalla, of the violation of a city ordinance. He was fined, and a hard-labor sen*128tence was also imposed on him. He appealed from the judgment to the city court of Gadsden, in which court the causé was placed on the criminal docket. The cause being called for trial, the defendant did not appear, and judgment was then rendered for the amount of Ms appeal bond as upon a forfeiture thereof.
The city court was in error in treating the case as criminal, and also in interpreting the appeal bond as binding the defendant to appear in the city court. S'o far as is here important, section 12 of the charter of Attalla (Acts 1900-01, pp. 943, 944) expressly clothes such appeals as this with the character of civil appeals from judgments rendered in civil cases by justices of the peace. The appeal bond’s conditions are required- to be, and in this one were, that the defendant “will prosecute the appeal to effect,” or, failing therein, be will “pay and satisfy such judgment. * * * as the city court may render.”
Omitting consideration of the question suggested by the placing of this appeal on the criminal docket of the city court, it- is evident, from the charter section cited, that upon the failure of the defendant to- appear the only judgment possible of rendition by the city court ivas an affirmance of the judgment entered in the mayor’s court. As indicated, the judgment of the city court must be reversed, and the cause remanded thereto.
Reversed and remauded.
Simpson, Denson, and Mayfield, JJ., concur.